DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Patent 3,598,180), in view of Zhao et al. (US Patent Application Publication US 2009/0159243 A1).
Regarding claim 1, Moore discloses (Figures 1-6 and 17-19), a vapor chamber heat spreader comprising: a housing having a thermally conductive substrate (at heat source wall 21); 
a working fluid (water is disclosed as the fluid for vaporization per Col. 19 line 66-71); 
a base layer (the bottom of strips 22 with a thin layer of additional porous material covering the heat source wall per Col. 15 line 71 through Col. 16 line 2) formed of a porous thermally conductive material ( strip  22 and the thin layer  in contact with the heat source wall 21 are porous material per Col. 15 line 63-Col. 16 line 2, similarly strip 90) and located on and in 
 a cap layer ( of strips 23) above the base layer (strips 23  would be above strips 22 and heat source wall when the heat source wall 1 was on the bottom of the structure as is the case whit the vaporizer seen in figure 17-19 with as similar stack strips 90, 92 and 94 formed above the heat source wall 89, and in figure 3 where the heat source wall 11 is below the strips 12 and 13, as Moore never establishes the particular orientation as critical to operation of the vaporizing structure and Moore states that the vaporizing structure “In some situations the, the liquid must be lifted into the vaporizer region of the capillary matrix against a gravity head”  per Col. 10, line 38-39 implying that other orientations of the vaporizer matrix are possible than those shown in the figures, as some situations the orientation of the structure relative to gravity could be different, such as in figure 4-5 and 17-19 which show the vaporizer structure with opposite orientations) formed of a porous thermally conductive material (strips 23 are of porous material per Col. 16 line 14-17) and having  an area containing through- holes defined therein defining vapor vents (at the channels 24), the vapor vents being located in a first area of the cap layer aligned with the heat input area of the base layer (above, relative to the heat source wall 21 being the bottom and the bars 28 being the top, the central area of the bottom strips 22 as seen 
a plurality of posts (individual strips 22 form conduits for liquid return to the heat source wall per the operation described in Col. 16 line 39-61)  extending upward from the base layer (when the heat source wall 21 is at the bottom as noted above and as seen by the heat source wall 89 at the bottom in figure 17-19) connecting the cap layer (23) to the base layer (the layer of porous material uniformly covering the surface of the heat source wall 21), the posts (individual strips 22) having interstitial gaps therebetween (in the channels between strips 22 seen in figure 4 and per Col. 15 line 63-70) that are disposed between and connect the heat input area of the base layer and the vapor vents (24) of the cap layer, the posts (individual strips 22) being functionally operable to convey the working fluid downward (toward heat source wall 21) from the cap layer (23) to the heat input area of the base layer (liquid flows from the strips 23 through the strips 22 to the heat source wall 21 per the operation described in Col. 16 line 39-61), the base layer, the posts, and the cap layer defining an evaporator (working fluid is evaporated at strips 22 with a thin layer of additional porous material covering the heat source wall where liquid is evaporated  and in turn the vaporized fluid flows through channels 24 per the operation described in Col. 16 line 52-69) ; and 
a cavity located above the cap layer (in channels 29 and the area above bars 28, with the heat source wall 21 being the bottom and the bars 28 being the top), the cavity having a first portion that is above the first area of the cap layer containing the vapor vents (the central portion above of channels 29 seen in figure 5) and a lateral portion above the lateral area  of the cap layer and surrounding the first portion ( the area in channels 29 above the periphery of strips 23 surrounds the central area of the bottom strips 22 as seen in figure 4 and 5);
wherein the interstitial gaps (in the channels between strips 22 seen in figure 4 and per Col. 15 line 63-70) and the vapor vents (at the channels 24) are functionally operable to convey the vapor of the working fluid upward  (toward bars 26 and 28) from the heat input area of the base layer and through the cap layer to the first portion of the cavity (working fluid is evaporated at strips 22 with a thin layer of additional porous material covering the heat source wall where liquid is evaporated  and in turn the vaporized fluid flows through channels 24 per the operation described in Col. 16 line 52-69), the cap layer ( of strips 23) is functionally operable to convey the working fluid laterally inward (in the left right direction of figure 4 toward the central area of the bottom strips 22 as seen in figure 4 and 5)  from the lateral condensation portion of the cavity to the first portion of the cavity surrounded by the lateral condensation portion and into the vapor vents in the first area of the cap layer (when the liquid working fluid is evaporated and flows into vapor vents at channels 24 is delivered  from strips 23 and into channels 24 via strips 22 Per Col. 16, line 39-69), and the posts convey the working fluid downward (toward the heat source wall 21) from the first portion of the cavity to the heat input area of the base layer to replenish the base layer ( strips 23 convey liquid working fluid through to the smaller strips 22 where it flows to the interfaces between the strips 22  for vaporization per Col. 16 line 39-61).
While Moore generally discloses the vaporizer may be part of heat pipe the embodiment of figures 3-6 of Moore does not explicitly disclose that the working fluid is contained in a housing and the working fluid is capable of being condensed before flow back to the base layer within the housing as the embodiment of figure 3-6 is not explicitly disclosed as a closed heat pipe or vapor chamber, and while the embodiment of figure 11-16 of Moore discloses a fluid return wick 71 located on the perimeter of the heat pipe it is never explicitly disclosed as functioning as condensing the working fluid. As such Moore does not explicitly disclose a lateral condensation portion above the lateral area of the cap layer, and surrounding the first portion, the lateral condensation portion of the cavity being functionally operable to condense the vapor of the working fluid; and the cavity is functionally operable to convey the vapor laterally outward from the first portion of the cavity to the lateral condensation portion surrounding the first portion of the cavity, where the vapor condenses to reform the working fluid as Moore does not explicitly disclose how condensation would occur in a heat pipe application.
Zhao teaches (Figure 3-9) a vapor chamber with a working fluid contained in the housing ( within the upper and lower shells 505 and 510 or 805 and 810  form a vapor chamber 800 with a working fluid contained therein per paragraph 0040)  with a thermally conductive substrate (at the wall of lower shell 810 to which heat source 815 is attached) with a base layer (at wick structure base 110 in figure 5, 8 and 9) and posts (at wicking walls 105), with a cavity ( in the space below upper shell 505 or 805 and above walls 105)  located above the cap layer (including the closed vapor chamber heat pipe of Zhou around the generic vaporization structure of Moore as noted above would place the cap layer 23 of Moore between the condenser of Zhou and a vapor volume as the condenser is on the outer surface of the vapor chamber opposite the heated surface as disclosed by Zhou), the cavity having a first portion that is above an area aligned with heat input from a heat source (the portion of the cavity above the heat source at 530 815, or  905  in figures 5, 8 and 9 respectively) and a lateral condensation portion above a lateral area, and surrounding the first portion (the portion of the cavity not above the heat source at 503, 815 or 905), the lateral condensation portion of the cavity being functionally operable to condense the vapor of the working fluid ( from a condenser portion of the upper shell at 805 in figure 8 condensed working fluid is transported by the supports 605 to the channels in wicking walls 105 and the base 110 per paragraph 0040 and 0041 and in figure 5 a condenser at wick 515  which is seated at a condensation surface, per paragraph 0036, which returns condensed working fluid to the wicking walls 105); the cavity is functionally operable to convey the vapor laterally outward from the first portion (the portion of the cavity above the heat source at 530, 815, or  905  in figures 5, 8 and 9 respectively) of the cavity to the lateral condensation portion surrounding the first portion of the cavity  (the portion of the cavity not above the heat source at 503, 815 or 905) where the vapor condenses to reform the working fluid (Condensed vapor is guided per the flow arrows in figure 5 and 9 from the upper shell to the lower shell via the wick 515 per paragraph 0036 or the supports 605 per paragraph 0040 and 0041).
It would have been obvious to one of ordinary skill in the art to have used the generic vaporizing structure of Moore in a heat pipe vapor chamber as taught by Zhao, doing so would provide a heat dissipation structure suitable for use with high power density electronics that can provide an enclosed system for evaporation and condensation of a working fluid within a heat pipe/ vapor chamber that  can provide a high heat conductivity, specifically as high as one hundred times that of solid copper from the power electronics as recognized by Zhao (per paragraph 0005).
	Regarding claim 2, 3 and 4, Moore as modified discloses the claim limitations of claim 1 and Moore further discloses the base layer, cap layer (23), and posts (22) are formed of sintered material (per Col. 22 line 17-23).
	However Moore does not explicitly disclose that the porous material is a sintered powder. 
Zhao teaches (figure 4b and 7a) using a sintered power for the capillary material of a wick in a vapor chamber (per paragraph 0026 and 0028 sintered copper particle may be used to transport working fluid in a vapor chamber per paragraph 0038). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the generic sintered structure of Moore to be a sintered powder as taught by Zhao. Doing so would provide a known material of construction for a porous material use in vapor chambers/heat pipes that can have a suitable capillary limit and induce liquid pumping action to evaporator/vaporization regions as recognized by Zhao (per paragraph 0035)
	Regarding claim 5, Moore as modified discloses the claim limitations of claim 1 and Moore further discloses the working fluid is water (water is disclosed as the fluid for vaporization per Col. 19 line 66-71).
	Regarding claim 6, Moore as modified discloses the claim limitations of claim 1 and Moore further discloses the posts (22) are cylindrical posts (while strips are shown in the figures 4 and 5 the passages may be formed by bonding cylinders of porous material per Col. 22 line 14-17) extending between the base layer (the bottom of strips 22 with a thin layer of additional porous material covering the heat source wall per Col. 15 line 71 through Col. 16 line 2) and the cap layer (23).
	Regarding claim 7, Moore as modified discloses the claim limitations of claim 1 and Moore further discloses the posts (while strips 22 are shown in the figures 4 and 5 the passages may be formed by bonding cylinders of porous material per Col. 22 line 14-17) define a predetermined array and the interstitial gaps (between cylinders) are located between the base layer (at the thin layer of additional porous material covering the heat source wall per Col. 15 line 71 through Col. 16 line 2 ) and the cap layer (to the layer above the cylinders adjacent the wall 21).
	Regarding claim 8, Moore as modified discloses the claim limitations of claim 1 and Zhao further discloses (figure 8 and 9) a thermally conductive wall (the upper wall of upper shell 805 seen in figure 8) oppositely disposed from the thermally conductive substrate (at the wall of lower shell 810 to which heat source 815 is attached); a condenser  formed of a porous thermally conductive material ( at the porous  surfaces if wicking supports 605  are at the condensation surface per paragraph 0040) and located on and in thermal contact with the wall (the upper wall of upper shell 805 seen in figure 8); and wherein the cavity ( in the space below upper shell 805 and above walls 105) separates the condenser and the cap layer (including the closed vapor chamber heat pipe of Zhou around the generic vaporization structure of Moore as noted above would place the cap layer 23 of Moore between the condenser of Zhou and a vapor volume as the condenser is on the outer surface of the vapor chamber opposite the heated surface as disclosed by Zhou ).
	Regarding claim 9, Moore as modified discloses the claim limitations of claim 1 and Moore further discloses at least some of the posts (individual strips 22) individually have a cross-sectional area that is less than a cross-sectional area of at least some of the vapor vents (at the channels 24, where the a strip is smaller in cross section than channel 24 as seen in figure 4 and 5).
	Regarding claim 10, Moore as modified discloses the claim limitations of claim 1 and Moore further discloses the posts (individual strips 22) have a cross-sectional area that is sufficiently large to resupply the working fluid to the base layer (the bottom of strips 22 with a thin layer of additional porous material covering the heat source wall per Col. 15 line 71 through Col. 16 line 2) at a rate that is at least equal to the rate of evaporation of the working fluid from the base layer (42), and that is sufficiently small to avoid an over- temperature limit of 40 K within the posts (at a low heat flux a temperature across the vaporizer will be low and when the vaporizer is operated below a heat flux that caused a dried out condition  Per Col. 20 line 46-59) when exposed to a power density of at least one kW/cm2 in a heat input area of at least one cm2 ( heat inputs of 1.38kw/cm2 and 6.9kW/cm2 are disclosed per Col 1966 through Col 2 line 7).

	Regarding claim 11, Moore as modified discloses the claim limitations of claim 1 and Moore further discloses the cap layer (23) and posts (individual strips 22) are functionally operable to transport the working fluid to the base layer (at a thin layer of additional porous material covering the heat source wall where liquid is evaporated per the operation described in Col. 16 line 52-61) via a capillary action (as the vaporizer is a porous capillary vaporizer per at least Col. 17 line 28-37).
	Regarding claim 12, Moore as modified discloses the claim limitations of claim 11 and Moore further discloses the heat input area of the base layer (the layer of porous material uniformly covering the surface of the heat source wall 21) is functionally operable to induce capillary-fed boiling of the working fluid (vaporization in the areas formed by the channels between strips 22 per Col 16 lien 48-53).
	Regarding claim 13, to the extent that claim 13 is understood in light of the Section 112 rejection set forth herein, Moore as modified discloses the claim limitations of claim 12 and Moore further discloses wherein the cap layer (23) is functionally operable to capture droplet spray during the capillary-fed boiling (droplets contacting the cap layer 23 would be captured in the porous structure of 23). Additionally claims 13 fail to provide additional structural limitations beyond those listed for claim 12 above. Apparatus claims must be distinguished from the prior based on the parts/structure of the apparatus not based on functional language citing intended use. In this case there is no recitation of any structure other than the cap layer itself that would perform the function of promoting capture of droplet spray. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim as is the case here; refer to MPEP 2114 (II).

Regarding claim 14, Moore discloses (Figures 1-6) a method comprising: providing a thermally conductive substrate (at heat source wall 21); 
forming a porous thermally conductive material on the substrate (strip  22 and the thin layer  in contact with the heat source wall 21 are porous material per Col. 15 line 63-Col. 16 line 2); 
processing the material to form a base layer (strips 22  are formed with a thin layer of additional porous material covering the heat source wall per Col. 15 line 71 through Col. 16 line 2 form a base layer on the wall 21) on the substrate (21) and a plurality of posts (individual strips 22) extending upward from the base layer ( strips 22 extend from the a thin layer of additional porous material covering the heat source wall ) with interstitial gaps therebetween (in the channels between strips 22 seen in figure 4 and per Col. 15 line 63-70); attaching a cap layer (of strips 23), the base layer being formed to have  a heat input area for heating and evaporating a working fluid and forming a vapor of the working fluid (as the heat input area is not further defined the heat input area can be any area to which heat is input such as through heat source wall where a heat source, such as an electronic component per Col. 14 line 48-52 and Col. 19, line 71-75 where the structure can be used for spot cooling a small area of an electronic device, in this case the heat input area is at the central portion of the heat source plate 21 as seen in figure 4 and 5), the base layer having an area containing the heat input area and the heat input area being less than the area of the base layer ( a central area of the bottom strips 22 above the heat source wall 21 in figure 4 and 5 forms an area where heat is input and the area surrounding the central  combined with the central area creates a larger area of the bottom strips 22/base layer);
attaching a cap layer formed of a porous thermally conductive material (strips 23 are of porous material per Col. 16 line 14-17) to ends of the posts oppositely disposed of  the base layer (individual strips 22 as seen in figure 4 and 5),  to define an evaporator (working fluid is evaporated at strips 22 with a thin layer of additional porous material covering the heat source wall where liquid is evaporated  and in turn the vaporized fluid flows through channels 24 per the operation described in Col. 16 line 52-69) that comprises the base layer, the posts connecting the cap layer to the base layer (strips 23 are connected to strips 22 and the thin layer of additional porous material covering the heat source wall 21) , and  the cap layer above the posts and the base layer (strips 23  would be above strips 22 and heat source wall when the heat source wall 1 was on the bottom of the structure as is the case whit the vaporizer seen in figure 17-19 with as similar stack strips 90, 92 and 94 formed above the heat source wall 89, and in figure 3 where the heat source wall 11 is below the strips 12 and 13, as Moore never establishes the particular orientation as critical to operation of the vaporizing structure and Moore states that the vaporizing structure “In some situations the, the liquid must be lifted into the vaporizer region of the capillary matrix against a gravity head”  per Col. 10, line 38-39 implying that other orientations of the vaporizer matrix are possible than those shown in the figures, as some situations the orientation of the structure relative to gravity could be different, such as in figure 4-5 and 17-19 which show the vaporizer structure with opposite orientations)  and forming the cap layer (of strips 23) to have  through-holes therein defining vapor vents (at the channels 24) that expose the interstitial gaps (in the channels between strips 22 seen in figure 4) between the posts (individual strips 22) to convey the vapor of the working fluid from the heat input area of the base layer and through the cap layer (working fluid is evaporated at strips 22 with a thin layer of additional porous material covering the heat source wall where liquid is evaporated  and in turn the vaporized fluid flows through channels 24 per the operation described in Col. 16 line 52-69), the vapor vents (at the channels 24) being located in a first area of the cap layer aligned with the heat input area of the base layer (above, relative to the heat source wall 21 being the bottom and the bars 28 being the top, the central area of the bottom strips 22 as seen in figure 4 and 5), the cap layer having a lateral area ( at the periphery of strips 23 as seen in figure 5) spaced laterally apart from the vapor vents (spaced apart from the vapor vents at channels 24 above the central area in figure 4 and 5), and surrounding the first area of the cap layer (the periphery of strips 23 surrounds the central area of the bottom strips 22 as seen in figure 4 and 5); 
a cavity (in channels 29 and  the area above bars 28, with the heat source wall 21 being the bottom and the bars 28 being the top) on a side of the cap layer (23) oppositely disposed from the posts (individual strips 22) so that the cavity is located above the cap layer and (channels 29 are above 23 when the heat source wall 21 is at the bottom as noted above and as seen by the heat source wall 89 at the bottom in figure 17-19) receives the vapor conveyed from the heat input area of the base layer and through the cap layer, the cavity having a first portion that is above the first area of the cap layer containing the vapor vents (the central portion above of channels 29 seen in figure 5) and a lateral portion above  the lateral area  of the cap layer and surrounding the first portion ( the area in channels 29 above the periphery of strips 23 surrounds the central area of the bottom strips 22 as seen in figure 4 and 5), and the posts (individual strips 22) being functionally operable to convey the working fluid from the cavity to the base layer via capillary action ( liquid flows from the strips 23 through the strips 22 to the heat source wall 21 per the operation described in Col. 16 line 39-61); 
wherein the interstitial gaps (in the channels between strips 22 seen in figure 4 and per Col. 15 line 63-70) and the vapor vents (at the channels 24) are functionally operable to convey the vapor of the working fluid upward (toward bars 26 and 28) from the heat input area of the base layer and through the cap layer to the first portion of the cavity (working fluid is evaporated at strips 22 with a thin layer of additional porous material covering the heat source wall where liquid is evaporated  and in turn the vaporized fluid flows through channels 24 per the operation described in Col. 16 line 52-69), the cap layer ( of strips 23) is functionally operable to convey the working fluid laterally inward (in the left right direction of figure 4 toward the central area of the bottom strips 22 as seen in figure 4 and 5)  from the lateral condensation portion of the cavity to the first portion of the cavity surrounded by the lateral condensation portion and into the vapor vents in the first area of the cap layer (when the liquid working fluid is evaporated and flows into vapor vents at channels 24 is delivered  from strips 23 and into channels 24 via strips 22 Per Col. 16, line 39-69), and the posts convey the working fluid downward (toward the heat source wall 21)  from the first portion of the cavity to the heat input area of the base layer to replenish the base layer ( strips 23 convey liquid working fluid through to the smaller strips 22 where it flows to the interfaces between the strips 22  for vaporization per Col. 16 line 39-61).
While Moore generally discloses the vaporizer may be part of heat pipe the embodiment of figures 3-6 of Moore does not explicitly disclose sealing the evaporator, a condenser and the working fluid in a housing to form a vapor chamber heat spreader and that the working fluid is capable of being condensed before flow back to the base layer within the housing as the embodiment of figure 3-6 is not explicitly disclosed as a closed heat pipe or vapor chamber. And while the embodiment of figure 11-16 or Moore discloses a fluid return wick 71 located on the perimeter of the heat pipe it is never explicitly disclosed as functioning as condensing the working fluid. As such Moore does not explicitly disclose attaching a condenser to the evaporator or that the cavity includes a lateral condensation portion above the lateral area of the cap layer and surrounding the first portion, the lateral condensation portion of the cavity being functionally operable to condense the vapor of the working fluid; and the cavity is functionally operable to convey the vapor laterally outward from the first portion of the cavity to the lateral condensation portion surrounding the first portion of the cavity, where the vapor condenses to reform the working fluid as Moore does not explicitly disclose how condensation would occur in a heat pipe application.
Zhao teaches (Figure 3-9) a sealed vapor chamber with a working fluid contained in the housing (within the upper and lower shells 505 and 510 or 805 and 810 form a vapor chamber 800 with a working fluid contained therein per paragraph 0040) and an condenser attached to an evaporator (an evaporator region at the lower shell 510 or 810 and a with a condenser at the upper shell 505 or 805 per paragraph 0036 and 0040). Where the vapor chamber has  with a thermally conductive substrate (at the wall of lower shell 810 to which heat source 815 is attached) with a base layer (at wick structure base 110 in figure 5, 8 and 9) and posts (at wicking walls 105), with a cavity ( in the space below upper shell 505 or 805 and above walls 105)  located above the cap layer (including the closed vapor chamber heat pipe of Zhou around the generic vaporization structure of Moore as noted above would place the cap layer 23 of Moore between the condenser of Zhou and a vapor volume as the condenser is on the outer surface of the vapor chamber opposite the heated surface as disclosed by Zhou), the cavity having a first portion that is above an area aligned with heat input from a heat source (the portion of the cavity above the heat source at 530, 815, or  905  in figures 5, 8 and 9 respectively) and a lateral condensation portion above a lateral area and surrounding the first portion (the portion of the cavity not above the heat source at 503, 815 or 905), the lateral condensation portion of the cavity being functionally operable to condense the vapor of the working fluid ( from a condenser portion of the upper shell at 805 in figure 8 condensed working fluid is transported by the supports 605 to the channels in wicking walls 105 and the base 110 per paragraph 0040 and 0041 and in figure 5 a condenser at wick 515  which is seated at a condensation surface, per paragraph 0036, which returns condensed working fluid to the wicking walls 105); the cavity is functionally operable to convey the vapor laterally outward from the first portion (the portion of the cavity above the heat source at 530, 815, or  905  in figures 5, 8 and 9 respectively) of the cavity to the lateral condensation portion surrounding the first portion of the cavity (the portion of the cavity not above the heat source at 503, 815 or 905) where the vapor condenses to reform the working fluid (Condensed vapor is guided per the flow arrows in figure 5 and 9 from the upper shell to the lower shell via the wick 515 per paragraph 0036 or the supports 605 per paragraph 0040 and 0041).
It would have been obvious to one of ordinary skill in the art to have used the generic vaporizing structure of Moore in a heat pipe vapor chamber as taught by Zhao, doing so would provide a heat dissipation structure suitable for use with high power density electronics that can provide an enclosed system for evaporation and condensation of a working fluid within a heat pipe/ vapor chamber that  can provide a high heat conductivity, specifically as high as one hundred times that of solid copper from the power electronics as recognized by Zhao (per paragraph 0005).
	Regarding claim 15, Moore as modified discloses the claim limitations of claim 14 and Moore further discloses forming the vapor vents (at the channels 24) in the cap layer (23) after attaching the cap layer  (23) to the posts (22, where the strips are  bonded to the heat source surface and to each other per Col. 22 line 14-23 and additionally the porous material may be bonded to the surface and then an additionally layer may be bonded on top per Col. 15 line 48-54).
Regarding claim 16, Moore as modified discloses the claim limitations of claim 14 and Moore further discloses evaporating the working fluid on the heat input area of the base layer (the layer of porous material uniformly covering the surface of the heat source wall 21) by capillary-fed boiling  (vaporization in the areas formed by the channels between strips 22 per Col 16 line 48-53), capturing droplet spray during of the capillary-fed boiling  with the cap layer (droplets contacting the cap layer 23 would be captured in the porous structure of 23). 
Regarding claim 17, Moore as modified discloses the claim limitations of claim 14 and Moore in view of Zhao further discloses the heat input area of the base layer ( a central area of the bottom strips 22 above the heat source wall 21 in figure 4 and 5 forms an area where heat is input, i.e. above the and the area surrounding the central  combined with the central area creates a larger area of the bottom strips 22/base layer), the first area of the cap layer (above, relative to the heat source wall 21 being the bottom and the bars 28 being the top, the central area of the bottom strips 22 as seen in figure 4 and 5), and the first portion of the cavity are centrally located (on a center of the heat source wall 21, which would correspond  above the heat source  when the vaporization structure of Moore is applied to the vapor chamber of Zhou) and the first area of the cap layer and the first portion of the cavity are surrounded by, respectively, the lateral area of the cap layer and the lateral condensation portion of the cavity (portions of the respective structures not directly above the heat source area).
Regarding claim 18, Moore as modified discloses the claim limitations of claim 11 and Moore in view of Zhao further discloses the heat input area of the base layer ( a central area of the bottom strips 22 above the heat source wall 21 in figure 4 and 5 forms an area where heat is input, i.e. above the and the area surrounding the central  combined with the central area creates a larger area of the bottom strips 22/base layer), the first area of the cap layer (above, relative to the heat source wall 21 being the bottom and the bars 28 being the top, the central area of the bottom strips 22 as seen in figure 4 and 5), and the first portion of the cavity are centrally located (on a center of the heat source wall 21, which would correspond  above the heat source  when the vaporization structure of Moore is applied to the vapor chamber of Zhou) and the first area of the cap layer and the first portion of the cavity are surrounded by, respectively, the lateral area of the cap layer and the lateral condensation portion of the cavity (portions of the respective structures not directly above the heat source area).

Regarding claim 19, Moore as modified discloses the claim limitations of claim 1 and Moore in view of Zhao further discloses the lateral area of the cap layer ( at the periphery of strips 23 as seen in figure 5)  is an integral body extending above an entirety of the base layer (strips 23 extend above base layer 22 and heat source wall 1when the heat source wall 1 was on the bottom of the structure as noted above, the strips 23 form an integral structure as the porous material is all bonded to each other per  Col. 22 line 14-17, where a strip extends across an entire portion of the base layer at 22 as seen in figure 4 and 5).

Regarding claim 20, Moore as modified discloses the claim limitations of claim 14 and Moore in view of Zhao further discloses the lateral area of the cap layer ( at the periphery of strips 23 as seen in figure 5) is an integral body extending above an entirety of the base layer (strips 23 extend above base layer 22 and heat source wall 1when the heat source wall 1 was on the bottom of the structure as noted above, the strips 23 form an integral structure as the porous material is all bonded to each other per  Col. 22 line 14-17, where a strip extends across an entire portion of the base layer at 22 as seen in figure 4 and 5).

Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive. Regarding the applicant’s arguments on page 13-16 that Moore in view of Zhao does not disclose the claimed invention first due to a lack of reasonable expectation of success for combining the teachings of Moore and Zhao. The examiner respectfully disagrees and notes that while Moore has multiple embodiments for the vaporization structure, one of the embodiments is a heat pipe, Per Col. 1, line 41-62. Where the heat pipe is provided with laterally spaced wicks 71 providing feeding of the liquid in the heat pipe embodiment of figure 11-14 with the wicks providing liquid from a cooler region per Col. 24, line 17-25 of Moore. While Moore does not explicitly disclose any structure which may constitute the cooler/condenser region of the heat pipe of Figure 11-14 as any illustration of that structure is omitted in Moore, there are many varieties of heat pipes known in the heat pipe art; some of which take the form of heat pipe/vapor chambers as is the case with Zhao. Zhao teaches a heat pipe/ vapor chamber, where the vapor chamber is a type of heat pipe and Zhao explicitly calls its structure a heat pipe in at least paragraph 0003 and 0009. While Moore does not explicitly disclose that its heat pipe embodiment is enclosed, enclosed heat pipes/ vapor chamber are taught within the art as recognized by Zhao which discloses a specific condensation side of the heat pipe/vapor chamber that Moore’s disclosure is lacks as Moore is silent as to any specific condenser/cooler end structure of Moore’s heat pipe embodiment. As such there would be a reasonable expectation of success for the combination of Moore and Zhao as both disclose heat pipes, but where Moore only explicitly discloses the evaporation end of the heat pipe, where the heat pipe is fed by wicks per Col. 24, line 17-25, specifically where liquid fluid is provided via wicks 71 and not just via a bulk fluid flow as the applicant contends. Zhao discloses the entire structure including the condensing end of the heat pipe to return liquid to the evaporator/vaporization section of the heat pipe/vapor chamber via a wick where condensed working fluid is transported by the supports 605 to the channels in wicking walls 105 and the base 110 per paragraph 0040 and 0041 and in figure 5 a condenser at wick 515 which is seated at a condensation surface, per paragraph 0036.  As such since both Moore and Zhao disclose heat pipes that are fed by wicks, there would be a reasonable expectation of success to provide Moore with the condensing/ cooling structure of Zhao to complete the heat pipe and condense the vaporized working fluid of the heat pipe and return it to the vaporization section as taught by Zhao.
Additionally regarding the argument that Moore’s strips 23 do not surround the vapor vents 24. The examiner respectfully disagrees and notes that the independent claims state “the cap layer having a lateral area spaced laterally apart from the vapor vents and surrounding the first area of the cap layer” where the cap layer surrounds a first area, not the vapor vents themselves, there is no explicitly tie in the claims to the cap layer surrounding  the vapor vents on all sides or that the vapor vents are only present in the first area as the first area of the cap layer is not further defined in the claim other than to state that it is aligned with the heat input area of the base layer.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the cap layer surrounds the vents on all sides) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        /LEN TRAN/Supervisory Patent Examiner, Art Unit 3763